        Case: 7:21-cv-00004-DLB Doc #: 10-6 Filed: 02/24/21 Page: 1 of 1 - Page ID#: 56


Frances Johnson

From:                            Heather Hall < heatherhall2111@gmail.com>
Sent:                            Friday, March 20, 2020 1:30 PM
To:                              Vanoverhall@bellsouth.net
Subject:                         Fwd: Review Your USAA Property Claim
Attachments:                     Reservation of Rights-I156.pdf




---------- Forwarded message----------
From: USAA Claims <3plbk5jzw97d@claims.usaa.com>
Date: Thursday, March 19, 2020
Subject: Review Your USAA Property Claim
To: heatherhall2111@gmail.com




                                                                             0   USAA SECURITY ZONE
                                                                                 Ryan
                                                                                 Hall
                                                                                 USAA# ending ln:3497




          Thank you for agreeing to accept messages and documents electronically for the duration of this
          claim. Here are the terms and cqndltlon~ for electronic communication with you.




          USAA Reference Number: 042003497 - 1




          Dear Mr. Hall,




          Please see attached for additional information.




          You may reply to this message. lf you need to provide documentation, you can attach documents
          to your email. We cannot guarantee the security of any medical, financial or other personally
          identifiable information sent by email.



                                                                               EXHIBIT

                                                                         I 4
                                                            l
